Name: Commission Regulation (EC) No 673/2004 of 13 April 2004 amending Regulation (EEC) No 2220/85 laying down common detailed rules for the application of the system of securities for agricultural products
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural activity;  accounting;  civil law;  information technology and data processing
 Date Published: nan

 Avis juridique important|32004R0673Commission Regulation (EC) No 673/2004 of 13 April 2004 amending Regulation (EEC) No 2220/85 laying down common detailed rules for the application of the system of securities for agricultural products Official Journal L 105 , 14/04/2004 P. 0017 - 0018Commission Regulation (EC) No 673/2004of 13 April 2004amending Regulation (EEC) No 2220/85 laying down common detailed rules for the application of the system of securities for agricultural productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), and in particular Articles 5, 6(2), 7(3), 8(5), 9(2), 13, 16(2), 17(2) and 21 thereof, and the corresponding provisions of the other regulations on the common organisation of the market, and also to other provisions in those regulations which, when applied in practice, call for a security,Having regard to Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers(2), and in particular Article 145 thereof,Having regard to Council Regulation (EC) No 1051/2001 of 22 May 2001 on production aid for cotton(3), and in particular Article 19(1) thereof,Having regard to Council Regulation (EC) No 1251/1999 of 17 May 1999 establishing a support system for producers of certain arable crops(4), and in particular Article 9 thereof,Having regard to Council Regulation (EC) No 2202/96 of 28 October 1996 establishing a support system for producers of certain arable crops(5), and in particular Article 6 thereof,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural goods(6), and in particular the first subparagraph of Article 8(3) thereof,Whereas:(1) Article 1 of Commission Regulation (EEC) No 2220/85(7) determines the scope of that Regulation by listing the Regulations providing for the securities to which it applies. Council Regulation (EC) No 670/2003 of 8 April 2003 laying down specific measures concerning the market in ethyl alcohol of agricultural origin(8) provides for a security for the issue of import and export licences. It should be specified therefore that the provisions of Regulation (EEC) No 2220/85 apply also to Regulation (EC) No 670/2003.(2) Certain regulations implementing Council Regulations (EC) No 2202/96 and (EC) No 1782/2003 may provide for securities. It should be specified therefore that the provisions of Regulation (EEC) No 2220/85 apply also to Regulations (EC) No 2202/96 and (EC) No 1782/2003.(3) Some of the regulations listed in Article 1 of Regulation (EEC) No 2220/85 have been repealed. In the interests of clarity, Article 1 of Regulation (EEC) No 2220/85 should therefore be updated, where necessary by replacing the references to the repealed regulations by references to those that have replaced them.(4) Regulation (EEC) No 2220/85 should be amended accordingly.(5) The measures provided for in this Regulation are in accordance with the opinion of all the Management Committees concerned,HAS ADOPTED THIS REGULATION:Article 1Article 1 of Regulation (EEC) No 2220/85 is replaced by the following:"Article 1This Regulation lays down the rules governing securities to be provided, either under the following Regulations or under any implementing regulations, unless other rules are laid down by those Regulations:(a) Regulations laying down the common organisation of markets in certain agricultural products:- Council Regulation No 136/66/EEC (oils and fats)(9),- Council Regulation (EEC) No 2358/71 (seeds)(10),- Council Regulation (EEC) No 2759/75 (pigmeat)(11),- Council Regulation (EEC) No 2771/75 (eggs)(12),- Council Regulation (EEC) No 2777/75 (poultrymeat)(13),- Council Regulation (EEC) No 1766/92 (cereals)(14),- Council Regulation (EEC) No 2075/92 (raw tobacco)(15),- Council Regulation (EC) No 3072/95 (rice)(16),- Council Regulation (EC) No 603/95 (dried fodder)(17),- Council Regulation (EC) No 2200/96 (fruit and vegetables)(18),- Council Regulation (EC) No 2201/96 (products processed from fruit and vegetables)(19),- Council Regulation (EC) No 1254/1999 (beef and veal)(20),- Council Regulation (EC) No 1255/1999 (milk and milk products)(21),- Council Regulation (EC) No 1493/1999 (wine)(22),- Council Regulation (EC) No 104/2000 (fishery and aquaculture products)(23),- Council Regulation (EC) No 1673/2000 (flax and hemp)(24),- Council Regulation (EC) No 1260/2001(sugar)(25),- Council Regulation (EC) No 2529/2001 (sheepmeat and goatmeat)(26),- Council Regulation (EC) No 670/2003 (ethyl alcohol of agricultural origin)(27);(b) Council Regulation (EC) No 1782/2003 (direct support schemes)(28);(c) Council Regulation (EC) No 1051/2001 (cotton aid scheme)(29);(d) Council Regulation (EC) No 1251/1999 (support system for producers of certain arable crops)(30);(e) Council Regulation (EC) No 2202/96 (aid scheme for producers of certain citrus fruits)(31);(f) Council Regulation (EC) No 3448/93 (trade arrangements applicable to certain goods resulting from the processing of agricultural products)(32)."Article 2This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 April 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21. Regulation as last amended by Regulation (EC) No 1104/2003 (OJ L 158, 27.6.2003, p. 1). Regulation (EEC) No 1766/92 is repealed by Regulation (EC) No 1784/2003 (OJ L 270, 21.10.2003, p. 78) with effect from the date of application of that Regulation (1.7.2004).(2) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Regulation (EC) No 21/2004 (OJ L 5, 9.1.2004, p. 8).(3) OJ L 148, 1.6.2001, p. 3.(4) OJ L 160, 26.6.1999, p. 1. Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1).(5) OJ L 297, 21.11.1996, p. 49. Regulation as last amended by Regulation (EC) No 1933/2001 (OJ L 262, 2.10.2001, p. 6).(6) OJ L 318, 20.12.1993, p. 18. Regulation as last amended by Regulation (EC) No 2580/2000 (OJ L 298, 25.11.2000, p. 5).(7) OJ L 205, 3.8.1985, p. 5. Regulation as last amended by Regulation (EC) No 1932/1999 (OJ L 240, 10.9.1999, p. 11).(8) OJ L 97, 15.4.2003, p. 6.(9) OJ 172, 30.9.1966, p. 3025/66.(10) OJ L 246, 5.11.1971, p. 1.(11) OJ L 282, 1.11.1975, p. 1.(12) OJ L 282, 1.11.1975, p. 49.(13) OJ L 282, 1.11.1975, p. 77.(14) OJ L 181, 1.7.1992, p. 21.(15) OJ L 215, 30.7.1992, p. 70.(16) OJ L 329, 30.12.1995, p. 18.(17) OJ L 63, 21.3.1995, p. 1.(18) OJ L 297, 21.11.1996, p. 1.(19) OJ L 297, 21.11.1996, p. 29.(20) OJ L 160, 26.6.1999, p. 21.(21) OJ L 160, 26.6.1999, p. 48.(22) OJ L 179, 14.7.1999, p. 1.(23) OJ L 17, 21.1.2000, p. 22.(24) OJ L 193, 29.7.2000, p. 16.(25) OJ L 178, 30.6.2001, p. 1.(26) OJ L 341, 22.12.2001, p. 3.(27) OJ L 97, 15.4.2003, p. 6.(28) OJ L 270, 21.10.2003, p. 1.(29) OJ L 148, 1.6.2001, p. 3.(30) OJ L 160, 26.6.1999, p. 1.(31) OJ L 297, 21.11.1996, p. 49.(32) OJ L 318, 20.12.1993, p. 18.